      Case 3:18-bk-30283                      Doc 73       Filed 01/31/19 Entered 01/31/19 21:23:17                                  Desc Main
 Fill in this information to identify the case:            Document     Page 1 of 8

 Debtor 1              Thomas Alvin McCullough
                       __________________________________________________________________

 Debtor 2               Cynthia Sue McCullough
                        ________________________________________________________________
 (Spouse, if filing)

                                           Southern
 United States Bankruptcy Court for the: ______________________              Ohio
                                                                District of __________
                                                                               (State)
 Case number            18-bk-30283
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               Wilmington Savings Fund Society, FSB, D/B/A Christina
                               Trust as Owner Trustee of the Residential Credit
 Name of creditor:             _______________________________________
                               Opportunities Trust III                                                                 11-1
                                                                                           Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                    Date of payment change:
 identify the debtor’s account:                           2412____ ____ ____
                                                          ____                             Must be at least 21 days after date       03   01   2019
                                                                                                                                     ____/____/_____
                                                                                           of this notice


                                                                                           New total payment:                          1,264.41
                                                                                                                                     $ ____________
                                                                                           Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                                                                                                                                 escrow analysis
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                                                                                        escrow analysis
                __________________________________________________________________________________________________

                                              504.45
                   Current escrow payment: $ _______________                             New escrow payment:           862.77
                                                                                                                     $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:          _______________%                      New interest rate:          _______________%

                   Current principal and interest payment: $ _______________             New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                           New mortgage payment: $ _______________


Official Form 410S1                                           Notice of Mortgage Payment Change                                               page 1
     Case 3:18-bk-30283                        Doc 73             Filed 01/31/19 Entered 01/31/19 21:23:17                              Desc Main
                                                                  Document     Page 2 of 8

Debtor 1         Thomas Alvin McCullough
                 _______________________________________________________                                               18-bk-30283
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.
      X I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Kristin A. Zilberstein
     Signature
                                                                                                Date    01/31/2019
                                                                                                        ____/_____/________




 Print:             Kristin A. Zilberstein
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti/Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            kzilberstein@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
             Case 3:18-bk-30283                Doc 73         Filed 01/31/19 Entered 01/31/19 21:23:17                                    Desc Main
                                                              Document     Page 3 of 8

                                                                                                                                 Annual Escrow
                                                                                                                           Disclosure Statement
                                                                                                       Account Number
                                                                                    Present Loan
                                                                                                       Paid To Date                               10/01/2018
   Borrower :              THOMAS A MCCULLOUGH                                      Information :
                           CYNTHIA S MCCULLOUGH                                                        Principal balance                         $100,725.85

                           1816 EAST DOROTHY LANE                                                      Note Rate                                      2.000%
                           KETTERING, OH 45429                                                         Regular Payment                                $348.86

                                                                                                       Escrow Payment                                 $504.45

                                                                                                       Suspense Payment                                 $0.00

                                                                                                       Other Payments                                   $0.00
                                                                                                       Suspense Balance                               $507.29
  Property Address :       1816 EAST DOROTHY LANE
                                                                                                       Escrow Balance                             ($2,189.30)
                           KETTERING, OH 45429
                                                                                                       Unpaid Interest                                  $0.00
                                                                                                       Unpaid Charges                                 $550.00

Dear THOMAS A MCCULLOUGH
CYNTHIA S MCCULLOUGH :

Enclosed is your Escrow Disclosure Statement and notice of new mortgage payment for your loan. At least once a year FCI reviews your
escrow account to determine if the current monthly payment amounts are sufficient to cover your projected taxes and/or insurance
premiums. Increases or decreases in your annual tax and/or insurance amounts may cause your monthly payment to change. The first
section of the Statement projects activity for the upcoming 12 months as well as any changes to your monthly installment. Prior Year
Escrow Payment Activity on the Statement reflects activity on your escrow account from March 2018 through February 2019. Payments are
shown in the month received which may not necessarily be the month due.        The Statement assumes timely receipt of payments and
scheduled disbursements through February 28, 2020.

Surplus: A Surplus is the amount by which a current impound/escrow balance exceeds the target balance for the 12-month period for the
impound/escrow account. Refunds due to Surplus will be mailed within 30 days. Tax bills other than the annual secured bill are your
responsibility to pay. Before spending your refund, you should check with your local County Tax Collector and/or the Assessor’s Office to
determine if a Supplemental Tax Bill is pending or expected to be issued.

Shortage: A Shortage means that an amount by which a current impound/escrow account balance falls short of the target balance at the
time of the impound/escrow analysis. Some reasons for the shortage include deficiency of total payments received and increases in tax
and/or insurance amount during the projection year. If you choose to pay the escrow shortage in full rather than have it collected over 12
months, your new monthly payment is the amount listed in the top portion of your Statement. Your check for the lump sum payment and
request should be submitted directly to FCI Lender Services, Inc. Attn: Escrow Department at the address listed below.

Deficiency: A Deficiency is the amount of a negative balance in an impound/escrow account which occurs due to the Servicer advancing
funds to pay the impound/escrow item.

Target Balance: A Target Balance means the estimated month-end balance in an impound/escrow account that is just sufficient to
cover the remaining disbursements from the impound/escrow account for the remainder of the 12 month period that are required to cover
annual taxes, insurance, or other escrow/impound items.

Please take the time to review the Statement prior to the changes taking place. Changes to your monthly installment, as indicated in your
Statement, will be reflected on your March, 2019 billing statement. If you are using an automatic payment provider, please notify them of
the change in payment amount to avoid possible late fees.

If you have any questions regarding this Statement, please call our toll free number at 800-931-2424, Ext. 650, Monday through Friday
between the hours of 8:00 a.m. and 5:00 p.m. Pacific Standard Time or visit our website www.trustfci.com at anytime. When calling,
please reference your loan number, so that we may better serve you.

Regards,

Customer Care Department


  Account:                                     Statement Date: 01-10-2019
                           FCI Lender Services, Inc. * PO BOX 27370 * Anaheim * CA 92809-0112 * NMLS#4920 * BRE 01022780 * www.trustfci.com
                  Case 3:18-bk-30283                          Doc 73        Filed 01/31/19 Entered 01/31/19 21:23:17                                Desc Main
                                                                            Document     Page 4 of 8


                                                                                                                                           Annual Escrow
                                                                                                                                     Disclosure Statement

                                    SUMMARY                                                                              NEW PAYMENT INFORMATION AS OF 3/1/2019
Total Projected Payments from Escrow                                                $6,636.13
                                                                                                       Principal & Interest                                                  $401.64
Divide by # of Months in Statement Period                                                  12

Equals Monthly Projected Payments to Escrow                                          $553.01           Escrow Payment                                                        $553.02

                                                                                                       Shortage                                                              $138.25
Target Balance = Projected Pymt to Escrow +                                         $7,742.28
2 extra month cushion                                                                                  Surplus                                                                 $0.00

                                                                                                       Deficiency                                                            $171.50
Starting Projected Balance (Deficiency)(+)                                          ($171.50)
                                                                                                       Suspense Payment                                                        $0.00
Starting Required Balance (-)                                                       $1,658.95
                                                                                                       Others                                                                  $0.00

Delinquency Vouchers (-)                                                               $0.00           Payment Amount                                                      $1,264.41

Your account is showing a shortage & deficiency                                     $1,830.45          New Payment Date                                                   03/01/2019
(see letter for more information regarding shortage & deficiency )
Shortage divided by 12 months                                                        $138.25

P&I:              $401.64 New Escrow:                $862.77 New Payment:           $1,264.41


IMPORTANT NOTE: It is our goal to provide you with accurate escrow information. If your loan account is delinquent, this analysis may
not include current escrow information and may not accurately reflect your actual or projected escrow activity. Please inform this office
immediately of your current tax and insurance information by calling 800-931-2424 in order to         re-establish your escrow account.
Insurance information may not be calculated into this analysis if the information was not provided to the Servicer.    Please note, once
annual insurance premium information has been provided, the payment must be re-projected.

These are the escrow items we anticipate we will collect for or pay on your behalf in your upcoming 12 month period. The dollar amount
shown may be the last amount actually paid for that item, or may project the next amount due as defined by Federal Law. Based on
these anticipated disbursements, the amount of your escrow deposit is calculated and displayed here.


                                                            ESCROW ACCOUNT PROJECTIONS FOR COMING YEAR
                                                                                                                                                        Escrow Balance
Month - Year                         To Escrow         Shortage &    From Escrow Description
                                                        Deficiency                                                                                  Projected             Required

                                                                                    Required Deposit                                                ($171.50)            $1,658.95

March-2019                              $553.02            $309.75          $0.00                                                                       $691.27          $2,211.97

April-2019                              $553.02            $138.25          $0.00                                                                  $1,382.54             $2,764.99

May-2019                                $553.02            $138.25     $1,985.22 $195.84 - Montgomery County Treasurer                                   $88.59          $1,332.79
                                                                                 $1,789.38 - Montgomery County Treasurer
June-2019                               $553.02            $138.25          $0.00                                                                       $779.86          $1,885.81

July-2019                               $553.02            $138.25          $0.00                                                                  $1,471.13             $2,438.83

August-2019                             $553.02            $138.25          $0.00                                                                  $2,162.40             $2,991.85

September-2019                          $553.02            $138.25          $0.00                                                                  $2,853.67             $3,544.87

October-2019                            $553.02            $138.25          $0.00                                                                  $3,544.94             $4,097.89

November-2019                           $553.02            $138.25          $0.00                                                                  $4,236.21             $4,650.91

December-2019                           $553.02            $138.25     $1,987.31 $1,790.47 - Montgomery County Treasurer                           $2,940.17             $3,216.62
                                                                                 $196.84 - Montgomery County Treasurer
January-2020                            $553.02            $138.25     $2,663.60 Farmers Insurance                                                      $967.84          $1,106.04   *
February-2020                           $553.02            $138.25          $0.00                                                                  $1,659.11             $1,659.06

        Total :                      $6,636.24          $1,830.50      $6,636.13




    Account:                                                  Statement Date: 01-10-2019
                                     FCI Lender Services, Inc. * PO BOX 27370 * Anaheim * CA 92809-0112 * NMLS#4920 * BRE 01022780 * www.trustfci.com
                  Case 3:18-bk-30283              Doc 73           Filed 01/31/19                     Entered 01/31/19 21:23:17                 Desc Main
* This is your Low Point. The Low Point is zero plus the allowed reserve as guided
                                                             Document              by the 5
                                                                                 Page     Real
                                                                                            ofEstate
                                                                                               8 Settlement and Procedure Act
(RESPA). Reserve amount by Federal Law (RESPA) is two times your monthly Escrow Payment (T&I) Excluding (MIP,PMI) unless State
Law specifies a lower amount.


                                               PRIOR ESCROW PAYMENT PROJECTIONS April 2018 - March 2019
 Month - Year                       Payments To     Shortage                   Payments     Description                                  Escrow Account Balance
                                        Escrow                              From Escrow                                                    Projected                Required

                                                                                            Required Deposit                              $10,806.50               $2,017.74
 April-2018                             $504.45         $0.00                     $0.00                                                   $11,310.95               $2,522.19
 May-2018                               $504.45         $0.00                  $1828.70     $180.70 - Montgomery County Treasurer          $9,986.70               $1,197.94
                                                                                            $1648.00 - Montgomery County
                                                                                            Treasurer
 June-2018                              $504.45         $0.00                     $0.00                                                   $10,491.15               $1,702.39
 July-2018                              $504.45         $0.00                     $0.00                                                   $10,995.60               $2,206.84
 August-2018                            $504.45         $0.00                     $0.00                                                   $11,500.05               $2,711.29
 September-2018                         $504.45         $0.00                     $0.00                                                   $12,004.50               $3,215.74
 October-2018                           $504.45         $0.00                     $0.00                                                   $12,508.95               $3,720.19
 November-2018                          $504.45         $0.00                     $0.00                                                   $13,013.40               $4,224.64
 December-2018                          $504.45         $0.00                  $1830.79     $1649.09 - Montgomery County                  $11,687.06               $2,898.30
                                                                                            Treasurer
                                                                                            $181.70 - Montgomery County Treasurer
 January-2019                           $504.45         $0.00                  $2393.85     Farmers Insurance Payment Processing           $9,797.66               $1,008.90
 February-2019                          $504.45         $0.00                     $0.00                                                   $10,302.11               $1,513.35
 March-2019                             $504.45         $0.00                     $0.00                                                   $10,806.56               $2,017.80

            Total :                   $6,053.40         $0.00                 $6,053.34


 The following statement of activity in your escrow account from March 2018                   To February 2019 displays actual activity as it occurred
 in your escrow account during that period.

                                        PRIOR YEAR ESCROW PAYMENT ACTIVITY March 2018 - February 2019
Month - Year               Payments To Escrow             Payments From       Description                                                                            Balance
                                                                 Escrow

March-2018                              $0.00                       $0.00                                                                                              $0.00

April-2018                              $0.00                       $0.00                                                                                              $0.00

May-2018                                $0.00                       $0.00                                                                                              $0.00

June-2018                               $0.00                       $0.00                                                                                              $0.00

July-2018                               $0.00                       $0.00                                                                                              $0.00

August-2018                             $0.00                       $0.00                                                                                              $0.00

September-2018                          $0.00                       $0.00                                                                                              $0.00

October-2018                            $0.00                       $0.00                                                                                              $0.00

November-2018                           $0.00                       $0.00                                                                                              $0.00

December-2018                         $432.26                       $0.00 THOMAS A MCCULLOUGH                                                                       $432.26

December-2018                         $432.26                       $0.00 THOMAS A MCCULLOUGH                                                                       $864.52

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $1,368.97

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $1,873.42

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $2,377.87

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $2,882.32

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $3,386.77

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $3,891.22

December-2018                         $504.45                       $0.00 THOMAS A MCCULLOUGH                                                                     $4,395.67

December-2018                           $0.00                   $2,661.38 Farmers Insurance Payment Processing                                                    $1,734.29

December-2018                           $0.00                     $191.29 Montgomery County Treasurer                                                             $1,543.00

December-2018                           $0.00                   $1,744.99 Montgomery County Treasurer                                                              ($201.99)

January-2019                            $0.00                   $1,790.47 Montgomery County Treasurer                                                             ($1,992.46)

January-2019                            $0.00                     $196.84 Montgomery County Treasurer                                                             ($2,189.30)

February-2019                           $0.00                       $0.00                                                                                         ($2,189.30)

Total :                            $4,395.67                    $6,584.97


    Account:                                      Statement Date: 01-10-2019
                          FCI Lender Services, Inc. * PO BOX 27370 * Anaheim * CA 92809-0112 * NMLS#4920 * BRE 01022780 * www.trustfci.com
           Case 3:18-bk-30283           Doc 73         Filed 01/31/19 Entered 01/31/19 21:23:17                                    Desc Main
                                                       Document     Page 6 of 8




                  Note: FCI Lender Services, Inc. is a debt collector and is attempting to collect a debt.
                        Any information obtained will be used in furtherance of that purpose.

 IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU HAVE RECEIVED A BANKRUPTCY DISCHARGE,
 THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.


Account:                                Statement Date: 01-10-2019
                    FCI Lender Services, Inc. * PO BOX 27370 * Anaheim * CA 92809-0112 * NMLS#4920 * BRE 01022780 * www.trustfci.com
 Case 3:18-bk-30283         Doc 73    Filed 01/31/19 Entered 01/31/19 21:23:17             Desc Main
                                      Document     Page 7 of 8


1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 200041)
2    Jennifer R. Bergh, Esq. (SBN 305219
3    GHIDOTTI I BERGER
     1920 Old Tustin Ave.
4    Santa Ana, CA 92705
     Ph: (949) 427-2010
5    Fax: (949) 427-2732
6    mghidotti@ghidottiberger.com

7    Attorney for Creditor
     Wilmington Savings Fund Society, FSB, D/B/A Christina Trust as Owner Trustee of the
8    Residential Credit Opportunities Trust III
9
10                             UNITED STATES BANKRUPTCY COURT

11                         SOUTHERN DISTRICT OF OHIO (DAYTON)
12
     In Re:                                               )   CASE NO.: 18-30283
13                                                        )
     Thomas Alvin McCullough and Cynthia Sue              )   CHAPTER 13
14
     McCullough,                                          )
15                                                        )   CERTIFICATE OF SERVICE
              Debtors.                                    )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19                                                        )
20                                                        )

21
                                      CERTIFICATE OF SERVICE
22
23
              I am employed in the County of Orange, State of California. I am over the age of
24
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
25
26   Santa Ana, CA 92705.

27            I am readily familiar with the business’s practice for collection and processing of
28   correspondence for mailing with the United States Postal Service; such correspondence would



                                                      1
                                       CERTIFICATE OF SERVICE
 Case 3:18-bk-30283        Doc 73     Filed 01/31/19 Entered 01/31/19 21:23:17             Desc Main
                                      Document     Page 8 of 8


1    be deposited with the United States Postal Service the same day of deposit in the ordinary
2    course of business.
3
     On January 31, 2019 I served the following documents described as:
4
                   PAYMENT CHANGE NOTICE
5
6    on the interested parties in this action by placing a true and correct copy thereof in a sealed

7    envelope addressed as follows:
8
     (Via United States Mail)
9    Debtor                                              Chapter 13 Trustee
     Thomas Alvin McCullough                             Jeffrey M Kellner
10   50 Country Manor Lane                               131 N Ludlow St
11   Apt H                                               Suite 900
     Centerville, OH 45458                               Dayton, OH 45402
12
     Cynthia Sue McCullough                              U.S. Trustee
13   1816 E. Dorothy Lane                                Asst US Trustee (Day)
14   Dayton, OH 45429                                    Office of the US Trustee
     MONTGOMERY-OH                                       170 North High Street
15                                                       Suite 200
     Debtor’s Counsel                                    Columbus, OH 43215-2417
16   Richard E West
17   Richard E. West Co., L.P.A.
     195 E Central Avenue
18   Springboro, OH 45066
19
20   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
21   following ordinary business practices.
22
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
23   Eastern District of California

24   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
25
26          Executed on January 31, 2019 at Santa Ana, California

27   /s / Maben May
28   Maben May




                                                     2
                                      CERTIFICATE OF SERVICE
